United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40605
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANGELICA LISNEROS-GUERRERO, true name Angelica Lineros-Gerrero,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-2305-ALL
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Angelica Lisneros-Guerrero (Lisneros) appeals her conviction

and sentence following her guilty plea to possession with intent

to distribute over five kilograms of cocaine in violation of 21

U.S.C. § 841.    Lisneros argues for the first time on appeal that

the holding in Apprendi v. New Jersey, 530 U.S. 466 (2000),

renders § 841(a) & (b) facially unconstitutional because Congress

intended drug quantity and type to be a sentencing factor and the

statute cannot be rewritten by the courts to correct the alleged

unconstitutionality simply by treating drug quantity and type as

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40605
                                -2-

elements of the offense.   She correctly concedes that this issue

is foreclosed by United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000).   She raises it only to preserve further review

by the Supreme Court.   We are bound by our precedent absent an

intervening Supreme Court decision or a subsequent en banc

decision.   United States v. Short, 181 F.3d 620, 624 (5th Cir.

1999).

     AFFIRMED.